Case 0:17-cv-60533-JEM Document 176 Entered on FLSD Docket 04/25/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                       CASE NO.: 1:17-cv-60533-MARTINEZ-OTAZO-REYES

  RODNEY SCOTT PATTERSON,
      Plaintiff,

  vs.

  AMERICAN AIRLINES, INC., a Delaware
  Corporation,

         Defendant.
                                                      /


                         AMERICAN AIRLINES, INC.’S RESPONSE TO
                      MOTIONS TO WITHDRAW BY PLAINTIFF’S COUNSEL

         Defendant American Airlines, Inc. (“American”) submits this response to the motions to

  withdraw filed by Plaintiff’s attorneys William Amlong, Esq., Karen Coolman Amlong, Esq., and

  their law firm and associated attorneys (ECF No. 174) and Noel Pace, Esq. (ECF No. 175)

  (collectively, the “Motions to Withdraw”).

         As the Court is aware, American filed a motion for sanctions alleging that the Plaintiff

  offered false deposition testimony and engaged in other misconduct designed to hide critical

  evidence from American and this Court. (ECF No. 154.) American further alleged in its motion

  that Plaintiff’s attorneys knew about these false representations and assisted Plaintiff in attempting

  to cover them up. American believes that each of Plaintiff’s attorneys has an obligation to correct

  the false record Plaintiff has made in this case. Further, American believes that simply withdrawing

  from this case before correcting the record is insufficient to comply with the attorneys’ obligations.

         If the Court is inclined to grant the Motions to Withdraw, American asks that the Court

  make clear that withdrawing from further representation of Plaintiff does not relieve the


  FPDOCS 35317726.3
Case 0:17-cv-60533-JEM Document 176 Entered on FLSD Docket 04/25/2019 Page 2 of 3



  withdrawing attorneys from their obligations to the Court and that the Court retains jurisdiction

  over the withdrawing attorneys to enter sanctions against them, if appropriate, once the Court rules

  on American’s pending motion for sanctions.

                                                            Respectfully submitted,

                                                            By: /s/ Michael A. Holt

                                                            Michael A. Holt
                                                            mholt@fisherphillips.com
                                                            Florida Bar No.: 91156
                                                            FISHER & PHILLIPS LLP
                                                            450 East Las Olas Boulevard
                                                            Suite 800
                                                            Fort Lauderdale, Florida 33301
                                                            Telephone: (954) 847-4709

                                                            Mark W. Robertson (Pro Hac Vice)
                                                            mrobertson@omm.com
                                                            O’MELVENY & MYERS LLP
                                                            Time Square Tower, 7 Times Square
                                                            New York, New York 10036
                                                            Telephone: (212) 326-2000

                                                            Tristan Morales (Pro Hac Vice)
                                                            tmorales@omm.com
                                                            O’MELVENY & MYERS LLP
                                                            1625 Eye Street, Northwest
                                                            Washington, DC 20006
                                                            Telephone: (202) 383-5300

                                                            Attorneys for American Airlines, Inc.




                                                   2
  FPDOCS 35317726.3
Case 0:17-cv-60533-JEM Document 176 Entered on FLSD Docket 04/25/2019 Page 3 of 3



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 25th day of April, 2019, the foregoing document was

  filed with the Clerk of the Court using the CM/ECF system and a true and correct copy was served

  on the counsel or parties of record listed below.

                                                          By: /s/ Michael A. Holt
                                                                  MICHAEL A. HOLT


                                           SERVICE LIST

  William R. Amlong, Esq.                             Michael A. Holt, Esq.
  WRAmlong@TheAmlongFirm.com                          mholt@fisherphillips.com
  Karen Coolman Amlong, Esq.                          FISHER & PHILLIPS LLP
  KAmlong@TheAmlongFirm.com                           450 East Las Olas Boulevard
  AMLONG & AMLONG, P.A.                               Fort Lauderdale, Florida 33301
  500 Northeast Fourth Street                         Telephone: (954) 847-4709
  Fort Lauderdale, FL 33301                           Facsimile: (954) 525-8739
  Telephone: (954) 462-1983
  Facsimile: (954) 523-3192                           Mark W. Robertson, Esq.
                                                      mrobertson@omm.com
  Noel C. Pace, Esq.                                  (Pro Hac Vice)
  (Pro Hac Vice)                                      O’MELVENY & MYERS LLP
  noel.c.pace.esq@gmail.com                           Times Square Tower 7 Times Square
  206 N.W. 91 Street                                  New York, New York 10036
  El Portal, Florida 33150                            Telephone: (212) 326-2000
  Telephone: (305) 710-3713                           Facsimile: (212) 326-2061

  (Service via CM/ECF)                                Tristan Morales, Esq.
                                                      tmorales@omm.com
  Counsel for Plaintiff                               (Pro Hac Vice)
                                                      O’MELVENY & MYERS LLP
                                                      1625 Eye Street, Northwest
                                                      Washington, DC 20006
                                                      Telephone: (202) 383-5300
                                                      Facsimile: (202) 383-5414

                                                      (Service via CM/ECF)

                                                      Counsel for American Airlines, Inc.


                                                      3
  FPDOCS 35317726.3
